In a support proceeding, the appeal is from an order of the Family Court, Queens County, dated November 16, 1973, which, after trial, directed appellant to pay $100 weekly for support of petitioner and the parties’ two daughters. Proceeding remanded to the Family Court for a further hearing and the making of findings in accordance with the views herein set forth. The order appealed from shall remain in effect pending a determination by the Family Court, after the further hearing and the making of findings as herein directed, that either confirms the amount of support or changes it; and the appeal shall be held in abeyance in the interim. The Family Court found that appellant earns $313 biweekly and that additional income of $5,000 to $6,000 yearly was evidenced by the parties’ real estate holdings. Appellant admitted to income of $6,000 over his salary in 1971. However, the amount of additional earnings for the years 1972 and 1973 was not adduced by competent evidence. In addition, petitioner’s earning capabilities were only vaguely testified to, and her assertions that her own health and that of one of the daughters precluded her from working were not corroborated. Finally, the decision under review does not state which party is obligated to make the mortgage payment on the marital residence, a disagreement posed at the trial. Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.